PER CURIAM:
Claimant was operating a 1986 Buick Century titled in the name of Astorg Motor Company. This vehicle was involved in an incident which is the subject of this claim. Astorg Motor Company did not sign the claim petition nor did it or its representative appear at the hearing. Claimant seeks $161.43, the cost of the damaged tires.
Claimant Spragg testified that the vehicle in question is a "loaner car". He was utilizing it while his own automobile was being repaired by Astorg Motor Company. He was travelling west in Route 19 returning from Shinnston on March 13, 1986, when the Buick struck a railroad spike in a hole. He was proceeding at approximately 35 miles per hour. He stated that, on the right side of the road, there was a sharp object appearing to be a railroad spike in the hole. This spike damaged the tires of the vehicle when the vehicle struck it.
*3The Court will not consider the merits of this claim as it has been filed by the proper party. Astorg Motor Company is the proper party claimant. For this reason the Court is of the opinion to, and does, deny the claim.
Claim disallowed.